Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1, 3, 5-10, 12-14, 16-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1 and 3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first controller coupled to the air pump, the first controller configured to receive a flattening signal from the bendable region and control the air pump to draw at least a portion of gas in the buffer space, wherein the supporter is provided with an inflation hole and controls a valve for controlling opening or closing of the inflation hole, one end of the inflation hole is in communication with the buffer space, another end of the inflation hole is in communication with outside air; and a second controller coupled to the valve, the second controller configured to receive a bending signal from the bendable region and control opening of the valve " in combination with the remaining limitations of the claim 1. 
 Regarding claim 5-10,12-14, and 16-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"   wherein the bending portion is provided with a connection hole, one end of the connection hole is in communication with the buffer space; an air pump mounted on the supporter, and in communication with another end of the connection holey a first controller coupled to the air pump, the first controller configured to receive a flattening signal from the bendable region and 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).